DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Invention 1, claims 1-4, drawn to a mold device.
Invention 2, claim 5, drawn to an injection molding system.
Invention 3, claim 6, drawn to a method for manufacturing molded article.
Invention 4, claim 7, drawn to a method for manufacturing molded article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of the mold device according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Japanese Patent Application Publication No. JP 2011-255541 (“Tobita”), U.S. Patent No. 4,508,356 (“Janian”), and Japanese Patent Application Publication No. JP H11-216748 (“Yamaki”), each cited in an IDS. As discussed in the European search opinion issued in European Patent Application No. 15856795.8 on 1 October 2018, Tobita discloses all the features of claim 1 except for: 1) the elastic member being spring-loaded; and 2) an opening of a groove formed along a circumferential direction of the elastic member being oriented toward a molding space. Specifically, regarding the nested structure, see Figure 1 of Tobita. Regarding the shaft body, see the ejector pin 13 in Figure 1. Regarding the ring-shaped elastic member generally, see the U-packing 22 in Figure 1. Regarding the injection portion, note that Tobita is directed to gas assist injection molding.
With respect to the features not disclosed by Tobita, these are taught by Janian and Yamaki. Specifically, Janian discloses a mechanical spring seal in which a deformable seal element of synthetic material is spring loaded by an internal metal spring element. See column 1, lines 7-14, and Figure 1. Yamaki discloses an elastic member in which an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tobita such that the U-packing 22 was spring-loaded, as taught by Janian, and the opening of the U-packing 22 was oriented toward the molding space, as taught by Yamaki. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, where two ring-shaped elastic members are used, each having a groove, and with the openings of the grooves being oriented in opposite directions.
Species 2, where one elastic member has two grooves, with the openings of the grooves being oriented in opposite directions.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of the mold device according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tobita, Janian, and Yamaki, as discussed above. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J DERUSSO/Examiner, Art Unit 1744                          

/MARC C HOWELL/Primary Examiner, Art Unit 1774